DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/604,923, Hose Positioner, filed on October 19, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "118a," "1620," "1623," and "1742".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the lead lines for reference number "1600" in Fig. 18 appear to be referring to three different elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 54 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "a connector" in line 2 of the claim is intended to refer to the original recitation of the term "a connector" in line 9 of claim 53.
	Claim 72 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "a hose" in line 3; "a connector" in line 11; and "a connecting arrangement" bridging lines 11 and 12 of the claim are intended to refer to the original recitation of the terms "a hose" in line 2 of the claim; "a connector" in line 9 of the claim; and "a connecting arrangement bridging lines 7 and 8 of the claim, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 53-56, 59, 60, 67-69, and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,286,963 to Bergman.  Bergman discloses a hose positioner (10) comprising: a resilient body (14) having a passageway (24) therethrough and a longitudinal opening (25) defined by two opposing walls (20) of the body, the body adapted to receive a hose into the passageway through the longitudinal opening by applying force to urge the two opposing walls apart, wherein the two opposing walls of the resilient body return to an original position after the force is removed, wherein the body comprises one or more recessed regions (28) extending laterally around a perimeter of the body adapted to receive a fastener (13); and a connecting arrangement having a connecting member (15 & 16) extending from the body, the connecting member adapted to be releasably retained by a connector (Col. 2, lines 58-63) for retaining the hose positioner in a spaced apart relationship from an object connected to the connector; wherein the connecting arrangement is adapted to be releasably retained within a connector for receiving and retaining two or more hose positioners in a spaced apart relationship; wherein the object connected to the connector is a mounting structure or support structure connected on an opposite side of the connector to the hose positioner; and wherein the body is an elongate body.
In regards to claim 72, Bergman, based on the structural limitations above, inherently discloses a method for retaining a hose, the method comprising: locating a hose in a hose positioner having a resilient body having a passageway therethrough and a longitudinal opening, the body adapted to receive a hose into the passageway through the longitudinal opening by applying force to urge the two opposing walls apart, wherein the two opposing walls of the resilient body return to an original position after the force is removed, wherein the body comprises one or more recessed regions extending laterally around a perimeter of the body adapted to receive a fastener, the hose positioner having a connecting arrangement having a connecting member extending from the body, the connecting member adapted to be releasably retained by a connector for retaining the hose positioner in a spaced apart relationship from an object connected to the connector; and connecting the hose positioner to a connector, the connector having a connecting arrangement reciprocal to the connecting arrangement of the hose positioner, wherein the connector holds the hose positioner in a spaced apart relationship relative to the connector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman.  Bergman discloses the claimed invention except for the limitation wherein the elongate body is substantially arch-shaped.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the elongate body in Bergman to have incudes a substantially arch-shape, since such a modification would have merely involved a change in shape and would not have yielded any unpredictable results.
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of U.S. Patent Application Publication No. 2014/0014787 to Chen.  Bergman discloses the claimed invention except for the limitation of wherein the arch-shaped elongate body comprises a flat base and an arch portion extending from one end of the flat base to a diametrically opposed end of the flat base.
Chen teaches a positioner (2) comprising a resilient body (20) having a passageway (2013) therethrough and a longitudinal opening defined by two opposing walls (2011 & 2012) of the body, the body adapted to receive a hose into the passageway through the longitudinal opening by applying force to urge the two opposing walls apart, one or more recessed regions (2014), a connecting arrangement having a connecting member (21), and wherein the elongate body is substantially arch-shaped comprising a flat base (201) and an arch portion (2011 & 2012) extending from one of the flat base to a diametrically opposed end of the flat base.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the body in Bergman to have included the shape as taught by Chen for the purpose of providing an alternative, aesthetically different appearance to the positioner, which would not have yielded any unpredictable results.
Claims 61-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of U.S. Patent No. 3,154,281 to Frank.  Bergman discloses the claimed invention except for the limitation of wherein the connecting member comprises a shaft and a head.
Frank teaches a hose positioner (14) comprising a resilient body having a passageway (20) therethrough a longitudinal opening defined by two opposing walls (22), a connecting arrangement having a connecting member extending from the body, the connecting member adapted to be releasably retained by a connector for retaining the hose positioner in a spaced apart relationship from an object connected to the connector, wherein the connecting member comprises a shaft (24) and a head (26), wherein the shaft comprises a cylindrical portion and the head comprises a frustoconical portion, wherein an end of the cylindrical portion is attached to the body of the hose positioner, wherein an opposing end of the cylindrical portion is attached to the frustoconical portion, wherein a diameter of a base of the frustoconical portion is greater than a diameter of the cylindrical portion, and wherein the shaft of the connecting member comprises a rectangular portion, a square portion, a half cylinder portion or a truncated circle portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting member in Bergman to have included the connecting member as taught by Frank for the purpose of providing an alternative, mechanically equivalent means for releasably securing the positioner to a support structure during usage.
Allowable Subject Matter
Claims 70 and 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 9,482,369 to Sampson is directed to a damper assembly having a tubular clamp with a cavity and an axially extending gap.  U.S. Patent No. 8,356,778 to Birli et al. is directed to a molded elastomeric modular pipe support system with a wide base with protrusions and/or recesses.  U.S. Patent No. 7,758,217 to Hsu is directed to a support having a base, two arms each having inner curved edges to define a receiving space, and a connector.  U.S. Patent No. 7,608,782 to Hill is directed to a device for securing a conduit to a structural object, the device having a clip with a receiving cavity.  U.S. Patent No. 6,682,025 to Turner et al. is directed to a pipe support having a generally unitary member formed of a rubber-like material and having a base and clamping arms.  U.S. Patent No. 5,474,268 to Yu is directed to tie for securing objects to a fixed structure.  U.S. Patent No. 3,944,177 to Yoda is directed to a clamp for fixing pipes, rods, and other elongated bodies to a support structure.  U.S. Patent No. 3,370,815 to Opperthauser is directed to a shock absorbing pad for a conduit clamping device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  April 12, 2022